                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:11-CR-149-1-BR

UNITED STATES OF AMERICA,                             )
                                                      )
               v.                                     )       ORDER
                                                      )
ROBERTO PABLO GUTIERREZ                               )

       This matter is before the court on defendant’s motion to seal his memorandum in support

of his compassionate release motion. (DE # 134.) Nothing in the memorandum itself contains

confidential or sensitive information. Therefore, if defendant wishes the court to consider the

memorandum, it shall be filed publicly within three days. See Local Criminal Rule 55.2(b)(3).

Defendant’s medical records, Exhibit 1, to the memorandum may be filed under seal.

Defendant’s summary reentry plan, Exhibit 2, may be redacted in accordance with Fed. R. Crim.

P. 49.1(a), and the redacted version shall be filed publicly within three days.

       The motion to seal is GRANTED IN PART and DENIED IN PART.

       This 6 March 2020.




                                      __________________________________
                                                      W. Earl Britt
                                                      Senior U.S. District Judge
